DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botello (US 2015/0345800 A1).
With respect to claim 1 Botello discloses a domestic home gas cooktop, comprising:
a gas burner cup [reference character 16 in Fig. 4] mounted to a top sheet [see annotated Fig. 4, below]; and a gas burner base [reference character 11 in Fig. 2] mounted to the burner cup.
Botello further discloses a top sheet having a primary combustion air hole [see annotated Fig. 4, below] through the top sheet;
wherein the primary combustion air hole is configured to allow first primary combustion air to flow from beneath the top sheet to the burner base, and
the primary combustion air hole is located remotely from the burner cup [note that the air hole is in a structure that is separate from the burner cup].


    PNG
    media_image1.png
    443
    821
    media_image1.png
    Greyscale


With respect to claim 2 Botello discloses a burner cap [reference character 10 in Fig. 2] mounted to the burner base.
With respect to claim 3 Botello discloses that the burner base comprises a passageway [the inside of venturi 12 in Fig. 2] from below the burner base to above the burner base, and
a first primary combustion air flow path exists from below the top sheet, then through the primary air combustion hole, then through the burner cup, and then through the passageway [see Fig. 2 of Botello].
With respect to claim 11 Botello discloses that the burner base extends radially from a vertical axis of the burner base [see Fig. 4].
With respect to claim 12 Botello discloses that the primary combustion air hole is located vertically beneath the burner base in a direction parallel to the vertical central axis of the burner base [see annotated Fig. 4, above].

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botello (US 2015/0345800 A1).
With respect to claim 20 Botello discloses a method of burning gas with a domestic home gas cooktop, the cooktop having a top sheet having a primary combustion air hole [see annotated Fig. 4,above] through the top sheet, a gas burner cup [reference character 16 in Fig. 4] mounted to the top sheet, and a gas burner base [reference character 11 in Fig. 2] mounted to the burner cup, the method comprising:

channeling first primary combustion air from beneath the top sheet, through the primary combustion air hole, and to the burner base [see Fig. 2];
mixing the primary combustion air with a supply of the gas [in venturi 23]; and burning, in the burner base, the gas mixed with the primary combustion air, wherein the primary combustion air hole is located remotely from the burner cup [note that the air hole is in a structure that is separate from the burner cup].
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botello (US 2015/0345800 A1) in view of Taplan et. al  (US 5,653,219).
With respect to claim 1 Botello discloses a domestic home gas cooktop, comprising:
a gas burner cup [reference character 16 in Fig,. 4] mounted to a top sheet [see annotated Fig. 4, below]; and a gas burner base [reference character 11 in Fig. 2] mounted to the burner cup.
	Botello does not disclose a top sheet having a primary combustion air hole through the top sheet;

the primary combustion air hole is located remotely from the burner cup.
Taplan et. al discloses a cooking apparatus having a top sheet [reference character 2 in Fig. 1] having a primary combustion air hole [reference character 8 in Fig. 1] through the top sheet;
wherein the primary combustion air hole is configured to allow first primary combustion air to flow from beneath the top sheet to the burner base [column 4 lines 43-50], and
the primary combustion air hole is located remotely from the burner [reference character 3 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Botello by forming introducing the primary air from an air hole in the top sheet that is remote from the burner cup, as taught by Taplan, in order to prevent spilled food from entering the space between the burner sheet [column 3 lines 43-50].
With respect to claim 2 Botello discloses a burner cap [reference character 10 in Fig. 2] mounted to the burner base.
With respect to claim 3 Botello discloses that the burner base comprises a passageway [the inside of venturi 12 in Fig. 2] from below the burner base to above the burner base, and
a first primary combustion air flow path exists from below the top sheet, then through the primary air combustion hole, then through the burner cup, and then through the passageway [see Fig. 2 of Botello and Fig. 1 of Taplan].
With respect to claim 4 the combination of Botello and Taplan disclose that the primary combustion air hole comprises a plurality of primary combustion air holes. 
However, providing two identical air holes instead of one large air hole of equal area is a matter of design choice that is both well within the skill of a person having ordinary skill in the art and does not affect the function of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of air holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botello (US 2015/0345800 A1).
With respect to claim 4 Botello does not disclose that the primary combustion air hole comprises a plurality of primary combustion air holes. 
However, providing two identical air holes instead of one large air hole of equal area is a matter of design choice that is both well within the skill of a person having ordinary skill in the art and does not affect the function of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of air holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.
With respect to claim 5 Botello discloses that the primary combustion air hole is arranged around a perimeter of the burner cup [see Fig. 2].
Botello does not disclose that the primary combustion air hole comprises a plurality of primary combustion air holes. 
However, providing two identical air holes instead of one large air hole of equal area is a matter of design choice that is both well within the skill of a person having ordinary skill in the art and does not affect the function of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of air holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.
With respect to claim 6 Botello discloses that the primary combustion air hole is arranged symmetrically around a perimeter of the burner cup [see Fig. 2].
Botello does not disclose that the primary combustion air hole comprises a plurality of primary combustion air holes. 
However, providing two identical air holes instead of one large air hole of equal area is a matter of design choice that is both well within the skill of a person having ordinary skill in the art and does not affect the function of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of air holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.
With respect to claim 7 Botello discloses that the burner base extends radially from a vertical central axis of the burner base [see Fig. 2].
With respect to claim 8 Botello discloses that the primary combustion air hole is located vertically beneath the burner base in a direction parallel to the vertical central axis of the burner base [see Fig. 2].
However, providing two identical air holes instead of one large air hole of equal area is a matter of design choice that is both well within the skill of a person having ordinary skill in the art and does not affect the function of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of air holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Claims 9-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botello (US 2015/0345800 A1) in view of Cadima (US 2015/0144123 A1).
With respect to claims 9 and 13 Botello discloses that a space [see annotated Fig. 2, below] exists vertically between the burner base and the top sheet.
Botello does not disclose a second primary combustion air flow path exists from radially outside of the burner base, then through the space, then through the burner cup, and then through the passageway.
Cadima discloses a burner assembly having a first primary air path [through reference character 246 in Fig. 4] and a second primary air path [see annotated Fig. 4, below] which exists from radially outside of the burner base, then through the space, then through the burner cup, and then through the passageway. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Botello by including second primary air ports, as taught by Cadima, in order to provide a source of additional air for high fuel flow rates.

    PNG
    media_image2.png
    297
    590
    media_image2.png
    Greyscale


                             
    PNG
    media_image3.png
    262
    594
    media_image3.png
    Greyscale


With respect to claims 10 and 14 Botello does not disclose that the first primary combustion air flow path and the second primary combustion air flow path converge in the space.
Cadima discloses that the first primary combustion air flow path and the second primary combustion air flow path converge in the space [see annotated Fig. above].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Botello by including second primary air ports, as taught by Cadima, in order to provide a source of additional air for high fuel flow rates.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botello (US 2015/0345800 A1) in view of Diggins (US 2011/0265782 A1).
With respect to claim 15 Botello discloses a domestic home gas cooktop, comprising:
a gas burner cup [reference character 16 in Fig,. 4] mounted to a top sheet [see annotated Fig. 4, below]; and a gas burner base [reference character 11 in Fig. 2] mounted to the burner cup.
Botello further discloses a top sheet having a primary combustion air hole [see annotated Fig. 4, below] through the top sheet;
wherein the primary combustion air hole is configured to allow first primary combustion air to flow from beneath the top sheet to the burner base, and
the primary combustion air hole is located remotely from the burner cup [note that the air hole is in a structure that is separate from the burner cup].
Botello does not disclose a cooking space, the cooking space being accessible through a door.
Diggins discloses a cooking range including an oven which is accessible through a door [reference character 16 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner system taught by Botello by integrating it into a range as taught by Diggins in order to provide a single stove/oven range unit.
With respect to claim 16 Botello discloses that the burner base comprises a passageway [the inside of venturi 12 in Fig. 2] from below the burner base to above the burner base, and
a first primary combustion air flow path exists from below the top sheet, then through the primary air combustion hole, then through the burner cup, and then through the passageway [see Fig. 2 of Botello].
With respect to claim 17 Botello discloses that the burner base extends radially from a vertical central axis of the burner base [see Fig. 2]. Botello further discloses that the primary combustion air hole is located vertically beneath the burner base in a direction parallel to the vertical central axis of the burner base [see Fig. 2].

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botello (US 2015/0345800 A1) in view of Cadima (US 2015/0144123 A1).
With respect to claim 18 Botello discloses that a space [see annotated Fig. 2, below] exists vertically between the burner base and the top sheet.
Botello does not disclose a second primary combustion air flow path exists from radially outside of the burner base, then through the space, then through the burner cup, and then through the passageway.
Cadima discloses a burner assembly having a first primary air path [through reference character 246 in Fig. 4] and a second primary air path [see annotated Fig. 4, below] which exists from radially outside of the burner base, then through the space, then through the burner cup, and then through the passageway. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Botello by including second primary air ports, as taught by Cadima, in order to provide a source of additional air for high fuel flow rates.

    PNG
    media_image2.png
    297
    590
    media_image2.png
    Greyscale


                             
    PNG
    media_image3.png
    262
    594
    media_image3.png
    Greyscale


With respect to claim 19 Botello does not disclose that the first primary combustion air flow path and the second primary combustion air flow path converge in the space.
Cadima discloses that the first primary combustion air flow path and the second primary combustion air flow path converge in the space [see annotated Fig. above].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Botello by including second primary air ports, as taught by Cadima, in order to provide a source of additional air for high fuel flow rates.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762